Citation Nr: 1120778	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges that service connection for a "nervous condition" was denied by the RO by rating decision dated in June 1980.  The Veteran was notified of the decision in July 1980.  The Veteran did not appeal that decision and it became final.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an acquired psychiatric disorder, to include PTSD.  The Board recognizes that as to the acquired psychiatric disorder (the previously denied nervous condition) issue, other than PTSD, new and material evidence would generally be required prior to readjudication of the current issue.  See 38 C.F.R.  § 3.156.  However, at the time of the RO's last final denial of a nervous condition claim in June 1980, the Clemons case had not yet been decided.

Notwithstanding the previous denial of a psychiatric disorder, with regard to the claim for service connection for PTSD, the Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder is not the same for jurisdictional purposes when it has not been previously considered.  

In light of the prevailing case law, the evidence currently of record, and VA's desire to give the Veteran every possible consideration with respect to his claim for benefits, as noted, the Board has reframed the issue of service connection for PTSD to include any claimed or currently diagnosed psychiatric disorder and finds that a de novo review is warranted.  In short, as reflected on the cover page above, the Board finds it equitable and just to characterize the issue on appeal as entitlement to service connection for an acquired psychiatric disorder and PTSD, as opposed to a new and material evidence analysis.  This is in fact beneficial to the Veteran.  Given the Clemons holding, there would be no logic in separately framing the acquired psychiatric disorder and PTSD issues at this juncture.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD as the result of several alleged stressors that occurred during his service in Vietnam.  During service in January 1969 the Veteran was seen at a mental health clinic with complaints of depression and difficulty sleeping.  A provisional diagnosis of depression was made.  Post-service, he had a special psychiatric examination by VA in May 1980 and following examination, the diagnosis was "No psychiatric disease found this date."  A December 2003 VA PTSD clinic report notes an Axis I diagnosis of PTSD; stressors included exposure to combat trauma, chronic medical problems, and social isolation.  With regard to in-service stressors, the Veteran elaborated on the stressors related to exposure to combat trauma.  He stated that upon his arrival in Vietnam on his first field convoy, he was welcomed with a steady mortar attack and he witnessed the death of fellow human beings.  He stated further that there were trucks assigned to his convoy that were "blown to pieces" and some members of the unit were lying in the battle field with missing body parts, and open wounds, and some were dead.  In addition, the Veteran explained that he policed bodies and body parts after a fire fight.  He was given gloves and masks and he put the dead bodies in body bags.  He further reported that while in Vietnam as a combat engineer, he had acid splashed in his eyes and had a through and through gunshot wound to this right leg.  He also reported that his friend was killed.

The Board acknowledges that on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In the present case, the Veteran's alleged stressors may be related to "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  In light of the amended PTSD regulation, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must have the Veteran examined for a medical opinion when necessary to decide a claim).  VA examiner should determine whether the claimed stressors are adequate to support a diagnosis of PTSD, and if so, whether the Veteran's alleged PTSD symptoms are related to the claimed stressors.

In addition, VA treatment records diagnose a variety of other mental disorders, such as: alcohol dependence with physiologic dependence; alcohol induced mood disorder; cannabis abuse; cognitive disorder, not otherwise specified; and bereavement.  See VA mental health treatment records dated from 2004 to 2007.  Thus, there is some indication that the Veteran's symptoms may arise from a psychiatric disorder other than PTSD, with post-services causes such as family and social problems.  Therefore, the Board must remand the Veteran's claim for a VA examination that also addresses the etiology of any acquired psychiatric disorders the Veteran has currently, including PTSD.

In addition, the Veteran's VA treatment records contained in the claims folder only date to October 2007.  If the Veteran has received additional VA treatment at the Tampa VA Medical Center (VAMC) any such records from November 2007 to the present should be secured.  VA's duty to assist includes obtaining records of his relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Therefore, the RO should take appropriate steps to determine whether the above VA medical records are in VA's custody and if so, obtain them on remand. 

Further, with regard to the Veterans Claims Assistance Act of 2000 (VCAA), neither the most recent notice letter sent by the RO to the Veteran in April 2010 nor previous notice letters in March 2004 and May 2004 are fully sufficient as to the acquired psychiatric disorder, to include PTSD claim.  In this regard, the Board recognizes that the RO attempted to provide the Veteran with sufficient notice for his PTSD claim.  However, the April 2010 letter, does not fully address the unique criteria necessary to establish service connection for PTSD.  Therefore, the RO or AMC should advise the Veteran that establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Furthermore, as noted earlier, there is some indication that the Veteran's symptoms may arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his PTSD claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.  Therefore, the VCAA notice letter should also address service connection for an acquired psychiatric disorder (other than PTSD), as well.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter notifying him and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claim for an acquired psychiatric disorder to include PTSD.  This letter must advise the Veteran of what information or evidence that he should provide and what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Specifically, with regard to PTSD, this letter should advise the Veteran that establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

2.  Obtain the records of any relevant VA medical treatment after October 2007 to the present, including records from the Tampa VAMC.  All attempts to secure these records, and any response received, must be documented in the claims folder.  If no records are available, a response to that effect is required and should be documented in the claims folder.  

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and etiology of any PTSD or other psychiatric disorder present.  The claims folder and a copy of this Remand must be made available for review for the examination and the examination report must state whether such review was accomplished.

The examination should include any diagnostic testing or evaluation deemed necessary.  Based on a physical examination and comprehensive review of the claims folder, the examiner is asked to provide an opinion responding to the following questions: 

(A)	Does the Veteran have PTSD?  

(B)	If he has PTSD, please specifically state whether or not his claimed stressors are related to his fear of hostile military or terrorist activity (in other words, please confirm whether or not the claimed stressors are adequate to support a diagnosis of PTSD under the amended PTSD regulation).  Several stressors the Veteran has discussed that are in fact consistent with the places, types, and circumstances of the Veteran's service include mortar attacks, witnessing deaths, viewing and touching dead bodies, and being told a friend was killed by the enemy.  

(C)	If the claimed stressor is adequate to support a diagnosis of PTSD, is it at least as likely as not (meaning 50 percent or more probable) that the Veteran's PTSD is related to the alleged stressor discussed above? 

(D)	If a diagnosis of a psychiatric disorder other than PTSD is made, it is requested that the examiner render an opinion as to whether it is at least likely as not (meaning 50 percent or more probable) that the Veteran has a permanent, chronic psychiatric disorder caused by or related to his military service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

4.  After completion of this development, then readjudicate the claim at issue.  If the claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the claims folder to the Board for further appellate consideration. 

The Veteran is advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


